Opinion by
Woodside, J.,
This is an appeal from a decision of the Court of Common Pleas of Warren County sustaining a judgment entered by a justice of the peace on a suit for a penalty brought by a school district under a taxing resolution. The school district brought the action to enforce a penalty for failure of the defendant to file a report required by the resolution. The defendant appealed to the court of common pleas as permitted by the Act of April 17, 1876, P. L. 29, as amended, 19 P.S. §1189.
In his appeal to this Court, the appellant seeks to attack the legality of the resolution. The school district claims that the resolution was legally enacted by authority of the Act of June 25, 1947, P. L. 1145, 53 P.S. §8851 et seq., as amended. Section 3 of this act, 53 P.S. §6853, provides a method for attacking an ordinance or resolution by an appeal to the court of quarter sessions, and from its decision “to the Supreme or Superior Court as in other cases.” The present proceeding is not under this section. In proceedings brought under §3, supra, and in equity proceedings. *600.both appellate courts take jurisdiction “as in other cases.” For examples see Danyluk v. Bethlehem Steel Co., 406 Pa. 427, 178 A. 2d 609 (1962), and Guernsey v. Midland Borough, 197 Pa. Superior Ct. 394, 178 A. 2d 782 (1962).
In Pleasant Hills Borough v. Carroll, 182 Pa. Superior Ct. 102, 125 A. 2d 466 (1956), we took jurisdiction of a case similar to the one now before us, but since that case was filed our jurisdiction has been restricted by Bell Appeal, 396 Pa. 592, 152 A. 2d 731 (1959).
The Supreme Court, and not the Superior Court, has jurisdiction of an appeal from the court of common pleas in a case arising out of an action before a magistrate for the imposition of a penalty under an ordinance or school board resolution. Commonwealth v. Hanzlik, 191 Pa. Superior Ct. 460, 157 A. 2d 97 (1960), 400 Pa. 134, 161 A. 2d 340 (1960).
Having no jurisdiction to consider this appeal, we certify it to the Supreme Court.